 

 

Case 2:19-mj-02227 Document 1 Filed on 06/05/19 in TXSD Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

 

United Sta Ul
UNITED STATES DISTRICT COURT — Sauthom Ste of tsa
for the JUN 05 0019

Southern District of Texas
David J. Bradley, Clerk of Court

 

 

 

 

 

United States of America )
Vv. )
Zachary DRISCOLL )  CaseNo. 2-19. KQA]TM
Matthew FISHER
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05-01-2019 to 06-04-2019 in the county of Live Oak in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 846 Conspiracy to possess with the intent to distribute a controlled substance in

Schedule II of the Controlled Substance Act of 1970, to wit; approximately
four (4) kilograms of cocaine

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

     

ainaht’s signature

Ryafi Boyce, Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: “\ee J ANF kh

L Judge ’s signature
City and state: Corpus Christi, Texas : ‘ ;

 

Printed name and title

Jason B. Libby
United States Magistrate Judge
 

 

Case 2:19-mj-02227 Document 1 Filed on 06/05/19 in TXSD Page 2 of 4

DRISCOLL, Zachary
FISHER, Matthew

ATTACHMENT “A”

On May 1, 2019, Special Agent (SA) Ryan Boyce, while acting in an undercover capacity, began
communicating through text message with an unidentified male [FNU LNU] utilizing a Boston,
Massachusetts, area code cellular telephone number. Based on prior intelligence, SA Boyce had
reason to believe that the user of this particular cellular telephone [FNU LNU] was a kilogram-
level cocaine buyer who had previously flown to the South Texas area to purchase kilogram
quantities of cocaine. That being the case, SA Boyce [hereinafter UC-1] represented himself as a
kilogram-level cocaine trafficker to FNU LNU, user of the aforementioned cellular telephone
number. During the course of UC-1 and FNU LNU’s text message conversations, UC-1 sent a
photograph of a kilogram of cocaine to FNU LNU and proceeded to conduct negotiations to sell
FNU LNU four (4) kilograms of cocaine for $26,000 per kilogram. SA Boyce knows, based on
training and experience, this price is in-line with the going rate of one (1) kilogram of cocaine in
the Texas Coastal Bend area.

On May 31, 2019, after some back and forth negotiations, FNU LNU sent a photograph of bulk
U.S. Currency via text message to UC-1 indicting that he [FNU LNU] was ready to purchase the
cocaine from UC-1. At this point, UC-1 advised FNU LNU that he (UC-1) would have UC-1’s
cocaine distributor in George West, Texas, meet with FNU LNU to sell FNU LNU the four (4)
kilograms of cocaine in exchange for $52,000 U.S. Currency. The agreement between UC-1 and
FNU LNU was that two (2) of the kilograms of cocaine would be given to FNU LNU to settle a
preexisting drug debt and two (2) kilograms of cocaine would be paid for at the time of receipt
by FNU LNU to UC-1’s cocaine trafficking associate in George West, Texas.

On June 1, 2019, FNU LNU advised that he [FNU LNU] would send down a driver from the
Massachusetts area and that he [FNU LNU] would fly down separately to the Corpus Christi,
Texas, area, and travel to nearby George West, Texas, via automobile, to complete the four (4)
kilogram cocaine transaction with UC-1’s cocaine trafficking associate. On June 2, 2019, FNU
LNU advised UC-1 via text message that his (FNU LNU’s) driver “should be at the halfway
point [between Massachusetts and George West, Texas] by end of day”. On June 3, 2019, FNU
LNU sent UC-1 a photograph of an American Airlines flight itinerary indicating that FNU LNU
would be flying down from Boston, Massachusetts, the following day to conduct the four (4)
kilogram cocaine purchase. In addition to sending the photograph of the kilogram of cocaine,
UC-1 also spoke numerous times to FNU LNU via text message about drug sourcing issues in
Mexico, drug prices, transporting the cocaine, etc., all topics making it clear-cut to FNU LNU
the intent of the meeting was to sell FNU LNU the four (4) kilograms of cocaine.

On June 3, 2019, after receiving the aforementioned itinerary from FNU LNU, which included
the flight numbers and exact seating assignments, SA Boyce sent an administrative subpoena to
American Airlines. Based on the administrative subpoena return, SA Boyce successfully
pic ind Rita

 

 

Case 2:19-mj-02227 Document 1 Filed on 06/05/19 in TXSD Page 3 of 4

identified the passenger associated with the first class airline tickets matching the itinerary sent
by FNU LNU was Zachary DRISCOLL.

On June 4, 2019, at approximately 10:10 a.m., surveillance units observed DRISCOLL arrive via
commercial airline to the Corpus Christi International Airport. At this time, UC-1 advised
DRISCOLL that UC-1’s cocaine trafficking associate in George West, Texas, would
telephonically contact DRISCOLL. At approximately 10:30 a.m., at the direction of UC-1,
Homeland Security Investigations (HSI) Task Force Officer (TFO) Lance Rathke [hereinafter
UC-2] contacted DRISCOLL by telephone. UC-2 was posing as UC-1’s cocaine trafficking
associate in George West, Texas. Following this telephonic contact with UC-2, DRISCOLL
rented a vehicle from the Corpus Christi International Airport and drove to the Holiday Inn
Express & Suites in George West, Texas, where he (DRISCOLL) rented a hotel room.
DRISCOLL remained in telephonic contact with UC-1 and UC-2 during the course of the day
and advised both UC’s that he (DRISCOLL) was waiting for his (DRISCOLL’s) driver to arrive
[from Massachusetts] with the bulk U.S. Currency, so that he (DRISCOLL) could proceed with
the four (4) kilogram cocaine transaction, as had previously been agreed upon between UC-1 and
DRISCOLL.

On June 4, 2019, at approximately 8:00 p.m., DRISCOLL advised UC-2 that the bulk U.S.
Currency had arrived [from Massachusetts] and that he (DRISCOLL) was ready to complete the
four (4) kilogram cocaine transaction. SA Boyce notes that this time corresponds to the
approximate time that a motorcycle bearing Massachusetts license plates arrived to the Holiday
Inn Express & Suites parking lot in George West, Texas. Agents later learned that the driver of
this motorcycle was Matthew FISHER. SA Boyce notes that the drive from Boston,
Massachusetts, to George West, Texas, is approximately thirty-one (31) hours long. During the
call between UC-2 and DRISCOLL, UC-2 advised DRISCOLL to meet him (UC-2) at 4030 US-
59, George West, Texas, to complete the four (4) kilogram cocaine transaction.

At approximately 8:15 p.m., DRISCOLL met with UC-2 at 4030 US-59, George West, Texas.
During the course of this meeting, UC-2 asked DRISCOLL to show UC-2 the U.S. Currency and
advised DRISCOLL that once he (UC-2) saw the U.S. Currency, the four (4) kilograms of
cocaine would arrive. DRISCOLL requested to see the cocaine prior to presenting the U.S.
Currency to UC-2. DRISCOLL made the statement at this time that the bulk U.S. Currency was
in DRISCOLL’s rental vehicle; nevertheless, DRISCOLL declined to produce the money until
the cocaine was on-scene. DRISCOLL became nervous at this time and expressed interest in
speaking with UC-2’s associate, UC-1, because DRISCOLL did not completely trust the
situation. At this time, DRISCOLL went to depart the area and the decision was made to arrest
DRISCOLL. Subsequent to the arrest, agents found an undetermined amount of bulk U.S.
Currency [pending official bank account] in DRISCOLL’s vehicle. Agents believe, based on the
conversations preceding the meeting between DRISCOLL and UC-2, that the U.S. Currency is
going to be approximately $52,000.

Following DRISCOLL’s arrest, agents and officers returned to the Holiday Inn Express & Suites
where they found FISHER, the driver of the motorcycle, in DRISCOLL’s hotel room. Based on
hin

Case 2:19-mj-02227 Document 1 Filed on 06/05/19 in TXSD Page 4 of 4

the totality of the circumstances, agents know that FISHER was DRISCOLL’s driver tasked with
transporting the bulk U.S. Currency down from Boston, Massachusetts, to George West, Texas.

On June 4, 2019, SA Boyce contacted Assistant United States Attorney (AUSA) Julie Hampton
who authorized federal prosecution of DRISCOLL and FISHER for cocaine conspiracy.

From the amount of cocaine included in this conspiracy; I infer that the cocaine was attempted to

be possessed with the intent to distribute.
CSS

Ryan B&ce, SpeCidt / Agent
Drug Enforcement Administration

Jason B. Libby
United States Magistrate Judge
